Fourth Court of Appeals
                                    San Antonio, Texas
                                         October 31, 2014

                                       No. 04-14-00680-CV

                      IN THE INTEREST OF S.P., ET AL, CHILDREN,

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02655
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER
       On October 20, 2014, this court notified David Zarate that he is the court reporter
responsible for timely filing the reporter’s record in this appeal. We further notified Zarate that
the reporter’s record had not been filed. As of the date of this order, this court has received no
response to our letter.
        It is therefore ORDERED that David Zarate must file the record in this court no later than
November 20, 2014. If the reporter’s record is not received by such date, a show cause order
shall issue directing Zarate to appear on a day certain and show cause why he should not be held
in contempt for failing to file the record. See Johnson v. State, 151 S.W.3d 193, 195–96 (Tex.
Crim. App. 2004) (noting the court’s previous action holding a court reporter in contempt for
“repeatedly fail[ing] to prepare and file the record” and “order[ing] him incarcerated . . . until the
record was finished”).
        The clerk of this court shall cause a copy of this order to be served on David Zarate by
certified mail, return receipt requested, with delivery restricted to addressee only, or give other
personal notice of this order with proof of delivery.


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of October, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court